UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ­­­ FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number 811-21059 Aetos Capital Distressed Investment Strategies Fund, LLC (Exact name of registrant as specified in charter) c/o Aetos Capital, LLC 875 Third Avenue New York, NY 10022 (Address of principal executive offices) (Zip code) Harold Schaaff Aetos Capital, LLC New York, NY 10022 (Name and address of agent for service) Registrant’s telephone number, including area code: 1-212-201-2500 Date of fiscal year end: January 31 Date of reporting period: October 31, 2010 Item 1.Schedule of Investments AETOS CAPITAL MULTI-STRATEGY ARBITRAGE FUND, LLC AETOS CAPITAL DISTRESSED INVESTMENT STRATEGIES FUND, LLC AETOS CAPITAL LONG/SHORT STRATEGIES FUND, LLC AETOS CAPITAL OPPORTUNITIES FUND, LLC Quarterly Report (unaudited) October 31, 2010 Aetos Capital Multi-Strategy Arbitrage Fund, LLC Schedule of Investments October 31, 2010 (unaudited) Portfolio Fund Name Cost Value % of Members' Capital 2 AQR RT Fund, L.P. $ $ 6.87 % CNH CA Institutional Fund, L.P. Davidson Kempner Partners Farallon Capital Offshore Investors, Inc. FFIP, L.P. GMO Mean Reversion Fund (Onshore) Ishin Fund LLC Oceanwood Global Opportunities Fund LP Parsec Trading Corp. Sowood Alpha Fund LP1 Total $ $ 93.38 % 1 Portfolio Fund in liquidation. 2 Percentages are based on Members’ Capital of $594,474,176. The aggregate cost of investments for tax purposes was $543,019,620.Net unrealized appreciation on investments for tax purposes was $12,076,615 consisting of $35,318,493 of gross unrealized appreciation and $23,241,878 of gross unrealized depreciation. The investments in Portfolio Funds shown above, representing 93.38% of Members’ Capital, have been fair valued For information on the Fund’s policy regarding valuation of investments and other significant accounting policies, please refer to the Fund’s most recent semi-annual or annual financial statements. Aetos Capital Distressed Investment Strategies Fund, LLC Schedule of Investments October 31, 2010 (unaudited) Portfolio Fund Name Cost Value % of Members' Capital 1 AG Mortgage Value Partners,L.P. $ $ 8.88% Anchorage Capital Partners, L.P. Aurelius Capital Partners, LP Centerbridge Credit Partners, L.P. Davidson Kempner Distressed Opportunities Fund LP King Street Capital, L.P. One East Partners, L.P. Silver Point Capital Fund, L.P. Watershed Capital Partners, L.P. Total $ $ 92.92% 1 Percentages are based on Members’ Capital of $461,545,072. The aggregate cost of investments for tax purposes was $369,166,825.Net unrealized appreciation on investments for tax purposes was $59,707,678 consisting of $59,707,678 of gross unrealized appreciation. The investments in Portfolio Funds shown above, representing 92.92% of Members’ Capital, have been fair valued. For information on the Fund’s policy regarding valuation of investments and other significant accounting policies, please refer to the Fund’s most recent semi-annual or annual financial statements. Aetos Capital Long/Short Strategies Fund, LLC Schedule of Investments October 31, 2010 (unaudited) Portfolio Fund Name Cost Value % of Members' Capital 2 Bay Pond Partners, L.P. $ $ 6.26 % Brookside Capital Partners Fund II, L.P. Cadian Fund LP Cadmus Capital Partners (QP), LP 1 CamCap Energy, LP Conatus Capital Partners LP Copper River Partners, L.P. 1 Joho Partners, L.P. Millgate Partners II, L.P. MW European TOPS Fund North River Partners, L.P. Tiger Consumer Partners, L.P. Ursus Partners L.P. Viking Global Equities LP Woodbourne Daybreak Global Fund, LP 1 Total $ $ 90.82 % 1 Portfolio Fund in liquidation. 2 Percentages are based on Members’ Capital of $862,685,800. The aggregate cost of investments for tax purposes was $697,908,098.Net unrealized appreciation on investments for tax purposes was $85,592,407 consisting of $91,434,316 of gross unrealized appreciation and $5,841,909 of gross unrealized depreciation. The investments in Portfolio Funds shown above, representing 90.82% of Members’ Capital, have been fair valued. For information on the Fund’s policy regarding valuation of investments and other significant accounting policies, please refer to the Fund’s most recent semi-annual or annual financial statements. Aetos Capital Opportunities Fund, LLC Schedule of Investments October 31, 2010 (unaudited) Portfolio Fund Name Cost Value % of Members' Capital 1 GMO Tactical Opportunities Fund (Onshore) $ $ 11.21 % Joho Partners, L.P. Samlyn Onshore Fund, LP Sansar Capital Holdings, Ltd. Sansar Capital, L.P. Sheffield Institutional Partners L.P. Spindrift Partners, L.P. The Elkhorn Fund, LLC Total $ $ 89.60 % 1 Percentages are based on Members’ Capital of $136,358,479. The aggregate cost of investments for tax purposes was $115,904,575.Net unrealized appreciation on investments for tax purposes was $6,271,649 consisting of $17,659,295 of gross unrealized appreciation and $11,387,646 of gross unrealized depreciation. The investments in Portfolio Funds shown above, representing 89.60% of Members’ Capital, have been fair valued. For information on the Fund’s policy regarding valuation of investments and other significant accounting policies, please refer to the Fund’s most recent semi-annual or annual financial statements. The following table presents information about the level within the fair valuation hierarchy at which the Funds’ investments are measured as of October 31, 2010: Aetos Capital Multi-Strategy Arbitrage Fund, LLC Level 1 Level 2 Level 3 Total Investments in Portfolio Funds $
